Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion to set aside verdict and for a new trial granted, with ten dollars costs, on the ground that the juror, Wright, either wrongfully concealed an acquaintance with William H. Purse, the most material witness for plaintiff, or was suffering from such pronounced deafness as to render him disqualified to serve as a juror. (Judiciary Law, § 502, subd. 4.) Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.